Name: Commission Regulation (EEC) No 639/87 of 2 March 1987 on the supply of common wheat flour to the United Nations high commissioner for refugees (UNHCR) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 3 . 87 Official Journal of the European Communities No L 61 / 15 COMMISSION REGULATION (EEC) No 639/87 of 2 March 1987 on the supply of common wheat flour to the United Nations High Commissioner for Refugees (UNHCR) as food aid limits and condition of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), and in particular Article 12 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1 579/86 (3), and in particular Article 28 thereof, Whereas, by its Decision of 10 December 1986 on the supply of food aid to the UNHCR, the Commission allo ­ cated to the latter organization 4 795 tonnes of cereals to be supplied cif ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (4), as last amended by Regulation (EEC) No 3826/85 (*) ; whereas it is necessary to specify the time HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies specified in the Annex hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 March 1987 . For the Commission Frans ANDRIESSEN Vice-President ( ¢) OJ No L 370 , 30 . 12 . 1986, p. 1 . 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 139 , 24 . 5 . 1986, p. 29 . ( ¦) OJ No L 192, 26 . 7 . 1980 , p. 11 . 0 OJ No L 371 , 31 . 12 . 1985, p. 1 . No L 61 / 16 Official Journal of the European Communities 4. 3 . 87 ANNEX 1 . Programme : 1985  Operations No 74/87 i 1 ) and No 75/87 (') 2. Recipient : UNHCR (Attn M. Coosemans), Palais des Nations, CH-1211 GenÃ ¨ve 10  Telex 27492 3 . Place or country of destination : Somalia 4 . Product to be mobilized : common wheat flour 5. Total quantity : 5 500 tonnes (7 535 tonnes of cereals) 6 . Number of lots : two  1:3 500 tonnes  Mogadishu  2:2 000 tonnes  Berbera 7 . Intervention agency responsible for conducting the procedure : OBEA, rue de Treves 82, B-1040 Bruxelles (Telex : 24076) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : Flour of fair, sound and merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process ; the flour shall have the following characteristics :  moisture : 14% maximum (ICC Method No 110)  protein content : 10,5% minimum (N x 6,25 in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 220, including the preparation (agitation) time of 60 seconds (ICC Method No 107)  Zeleny index of at least 20 (ICC No 116)  ash content : 0,62% maximum, referred to dry matter (ICC Method No 104) 10 . Packaging :  new woven-polypropylene bags for food use , weighing not less than 120 grams, which have been specially treated against the effects of ultraviolet light (in 20-foot containers)  net weight of the bags : 50 kilograms  marking on the bags in letters at least 5 cm high : Lot 1 : 'ACTION No 75/87 / WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR PROGRAMME OF ASSISTANCE TO REFUGEES IN SOMALIA / FOR FREE DISTRIBUTION / MOGADISHU' Lot 2 : 'ACTION No 74/87 / WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR PROGRAMME OF ASSISTANCE TO REFUGEES IN SOMALIA / FOR FREE DISTRIBUTION / BERBERA' 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing :  1:3 500 tonnes  Mogadishu  2:2 000 tonnes  Berbera 14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 17 March 1987 16. Shipment period : Before 12 April 1987 17. Security : 15 ECU per tonne Notes : 1 . As soon as the successful tenderer has been informed of the award of the contract, he shall contact the beneficiary or his representative without delay, in order to determine the necessary consignment docu ­ ments, as well as the details of period, rate and other circumstances concerning shipment. 2 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (') The operation number is to be quoted in all correspondence . 4. 3 . 87 Official Journal of the European Communities No L 61 / 17 3 . The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Somalia, Elio Germano, Commission Delegate, Via Makka A1 Mukarram n ° Z-A6/17, PO Box 943, Mogadiscio, Tel . 811 18/211 18/210 49, Telex 628 FED MOG SM - MOGA ­ DISCIO. 4. At the request of the beneficiary, the successful tenderer shall deliver a certificate from an official entity certifying that the standards applicable , relative to nuclear radiation, in the Member State concerned, have not been exceeded.